

Exhibit 10.1


AMENDMENT NO. 1


AMENDMENT NO. 1 dated as of December 31, 2007 to the Credit Agreement referred
to below, among Griffon Corporation (the “Company”), Telephonics Corporation
(the “Subsidiary Borrower” and, together with the Company, collectively, the
“Borrowers”), each of the Lenders identified under the caption “LENDERS” on the
signature pages hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


The Borrowers, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of December 20, 2006 (as amended,
the “Credit Agreement”). The Borrowers and the Lenders wish to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:


Section 1. Definitions. Capitalized terms used in this Amendment No. 1 and not
otherwise defined herein are used herein as defined in the Credit Agreement.


Section 2. Amendments. Effective as provided in Section 4 hereof, the Credit
Agreement shall be amended as follows:


2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.


2.02. Section 7.11(a) of the Credit Agreement is hereby amended in its entirety
to read as follows:


(a) Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Company to exceed (i) for such period ending December 31, 2007,
3.25 to 1.00 and (ii) thereafter, 3.00 to 1.00.


2.03. Section 7.11(b) of the Credit Agreement is hereby amended in its entirety
to read as follows:


(b) Consolidated Fixed Charges Ratio. The Company will not permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Company to be less than (i) for such period ending
December 31, 2007, 3.25 to 1.00 and (ii) thereafter, 4.00 to 1.00.


Section 3. Representations and Warranties. Each Borrower represents and warrants
(as to itself and each of its Subsidiaries) to the Administrative Agent and
Lenders that (a) the representations and warranties of the Borrowers set forth
in the Credit Agreement, as amended hereby, and of each Loan Party in each of
the other Loan Documents to which it is a party, are true and correct on and as
of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
(b) no Default shall occur and be continuing under the Credit Agreement, as
amended hereby.

 
1

--------------------------------------------------------------------------------

 





Section 4. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 hereof shall become effective, as of the date hereof, upon receipt by
the Administrative Agent of one or more counterparts of this Amendment No. 1
executed by each Borrower and the Required Lenders.


Section 5. Confirmation of Security Documents. The Company, by its execution and
delivery of this Amendment No. 1, hereby confirms and ratifies that all of its
obligations under the Pledge Agreement and the grant of the security interests
thereunder shall continue in full force and effect for the benefit of the
Administrative Agent and the Lenders with respect to the Credit Agreement as
amended hereby.


Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 1 by signing any such counterpart. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York.


[remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.



 
GRIFFON CORPORATION
       
By:
/s/ Patrick L. Alesia
   
Name: Patrick L. Alesia
   
Title: VP, CFO, Treasurer and Secretary
             
TELEPHONICS CORPORATION
       
By:
 /s/ Donald C. Pastor
   
Name: Donald C. Pastor
   
Title: Executive VP - Operations and CFO








 
3

--------------------------------------------------------------------------------

 




 
LENDERS
       
JPMORGAN CHASE BANK, N.A.,
 
individually and as Administrative Agent
       
By:
 /s/ Helene P. Sprung
   
Name: Helene P. Sprung
   
Title: Senior Vice President
       
BANK OF AMERICA, N.A.
       
By:
 /s/ Steven J. Melicharek
   
Name: Steven J. Melicharek
   
Title: Senior Vice President/Senior Credit
   
Products Officer
       
HSBC BANK USA, NATIONAL ASSOCIATION
       
By:
/s/ Christopher J. Mendelsohn
   
Name: Christopher J. Mendelsohn
   
Title: First Vice President
       
U.S. BANK NATIONAL ASSOCIATION
       
By:
 /s/ Patrick McGraw
   
Name: Patrick McGraw
   
Title: Vice President
       
MANUFACTURERS AND TRADERS TRUST COMPANY
             
By:
/s/ Brian Stone
   
Name: Brian Stone
   
Title: Administrative Vice President
       
NORTH FORK BANK
 
A DIVISION OF CAPITAL ONE, N.A.
       
By:
 /s/ Enrico Panno
   
Name: Enrico Panno
   
Title: Vice President





 
4

--------------------------------------------------------------------------------

 